DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-10, 12-17, and 19-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawlewski (US 2013/0216029 A1), in view of Chari et al. (US 2018/0205726 A1), hereinafter referred to as Chari, and further in view of Rodriguez et al. (US 2015/0112682 A1), hereinafter referred to as Rodriguez.

Regarding claim 1, Pawlewski teaches:
A computer-implemented method, executed on a computing device, comprising:
defining a conversation print for each of a plurality of known fraudsters, thus defining a plurality of fraudster conversation prints (para [0033-35], where calls with similar word usage are grouped together, forming the conversation print ), wherein the conversation print includes a text-based transcript of voice-based content received from at least one known fraudster of the plurality of known fraudsters (para [0020], where the calls are transcribed to a text transcript), and wherein the conversation print defines speech-pattern indicia that includes frequency of a word chosen and used by the at least one known fraudster over a similar word chosen and used by another person (para [0029-35], where the frequency of specific trigrams being used across multiple calls is recorded, and where calls all using uncommon trigrams are grouped together as from the same user, and para [0063], where the speech patterns include distinct similar phrases or wording), 

generating a fraudster conversation template based, at least in part, upon the one or more fraudster commonalities (para [0033-35], where calls with similar word usage are grouped together, forming the conversation print).  
Pawlewski does not teach:
and wherein the conversation print further defines speech-pattern indicia that includes one or more inflection patterns defined within the voice-based content, wherein the one or more inflection patterns include a location of one or more inflections in one or more sentences;
Chari teaches:
defining a conversation print for each of a plurality of known fraudsters, thus defining a plurality of fraudster conversation prints (para [0030], where profiles for callers are created that indicate the speaking behavior), wherein the conversation print includes a text-based transcript of voice-based content received from at least one known fraudster of the plurality of known fraudsters (para [0015], [0064-65], where the voice conversation is converted to text), and wherein the conversation print defines speech-pattern indicia that includes frequency of a word chosen and used by the at least one known fraudster over a similar word chosen and used by another person (Claim 2, where the number of times a set of words or phrases are utilized is determined), and wherein the conversation print further defines speech-pattern indicia that includes one or more inflection patterns defined within the voice-based content (para [0030], where speaking behaviors and patterns including inflections are indicated in profiles for the callers),
processing the plurality of fraudster conversation prints, including the one or more inflection patterns and the location of one or more inflections in one or more sentences, to identify one or more 
generating a fraudster conversation template based, at least in part, upon the one or more fraudster commonalities (para [0030], where profiles for callers are created that indicate the speaking behavior).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlewski by using the inflection patterns of Chari (Chari para [0030]) in the voice prints of Pawlewski (Pawlewski para [0025]) by providing cognitive intelligence to detect voice fraud and authenticate callers (Chari para [0015]).
Rodriguez teaches:
wherein the one or more inflection patterns include a location of one or more inflections in one or more sentences (para [0025], where pronunciations differ depending on location in the sentence).
processing the plurality of fraudster conversation prints, including the one or more inflection patterns and the location of one or more inflections in one or more sentences, to identify one or more fraudster commonalities (para [0025], where the pronunciation of a word depending on location is checked as part of speaker verification); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlewski in view of Chari by using the inflection locations of Rodriguez (Rodriguez para [0025]) in determining the conversation print of Pawlewski in view of Chari (Pawlewski para [0033-35]), in order to verify the identity of a speaker by detecting falsification (Rodriguez para [0008]).

Regarding claim 2, Pawlewski in view of Chari and Rodriguez teaches:

one or more common stories (where another limitation is mapped); 
one or more common words (Pawlewski para [0029], where a fraudster uses common words); 
one or more common phrases (Pawlewski para [0029], where a fraudster uses common trigrams); 
one or more common talking points (where another limitation is mapped ); and 
one or more common themes (where another limitation is mapped ).  

Regarding claim 3, Pawlewski in view of Chari and Rodriguez teaches:
The computer-implemented method of claim 2 wherein generating a fraudster conversation template based, at least in part, upon the one or more fraudster commonalities includes:
generating a fraudster conversation template based, at least in part, upon the one or more of: the one or more common stories, the one or more common words, the one or more common phrases, the one or more common talking points; and the one or more common themes (Pawlewski para [0033-35], where calls with similar word usage are grouped together, forming the conversation print).

Regarding claim 5, Pawlewski in view of Chari and Rodriguez teaches:
The computer-implemented method of claim 1 wherein each conversation print defines speech-pattern indicia that includes:
one or more accent patterns defined within the voice-based content (Chari para [0065], where the accents in the speech are determined).  

Regarding claim 6, Pawlewski in view of Chari and Rodriguez teaches:

one or more pause patterns defined within the voice-based content (Chari para [0065], where length of pauses between words in the speech are determined).  

Regarding claim 7, Pawlewski in view of Chari and Rodriguez teaches:
The computer-implemented method of claim 1 wherein each conversation print defines speech-pattern indicia that includes:
one or more word choice patterns defined within the voice-based content (Pawlewski para [0028-30], where the strings are analyzed for trigram similarities).

Regarding claim 8, Pawlewski teaches:
A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations (para [0025], where a persistent storage device is used) comprising:
defining a conversation print for each of a plurality of known fraudsters, thus defining a plurality of fraudster conversation prints (para [0033-35], where calls with similar word usage are grouped together, forming the conversation print ), wherein the conversation print includes a text-based transcript of voice-based content received from at least one known fraudster of the plurality of known fraudsters (para [0020], where the calls are transcribed to a text transcript), and wherein the conversation print defines speech-pattern indicia that includes frequency of a word chosen and used by the at least one known fraudster over a similar word chosen and used by another person (para [0029-35], where the frequency of specific trigrams being used across multiple calls is recorded, and where 
processing the plurality of fraudster conversation prints, including the one or more inflection patterns and the location of one or more inflections in one or more sentences, to identify one or more fraudster commonalities (para [0036], [0063], where the calls are compared using speech patterns); and 
generating a fraudster conversation template based, at least in part, upon the one or more fraudster commonalities (para [0033-35], where calls with similar word usage are grouped together, forming the conversation print).  
Pawlewski does not teach:
and wherein the conversation print further defines speech-pattern indicia that includes one or more inflection patterns defined within the voice-based content, wherein the one or more inflection patterns include a location of one or more inflections in one or more sentences;
Chari teaches:
defining a conversation print for each of a plurality of known fraudsters, thus defining a plurality of fraudster conversation prints (para [0030], where profiles for callers are created that indicate the speaking behavior), wherein the conversation print includes a text-based transcript of voice-based content received from at least one known fraudster of the plurality of known fraudsters (para [0015], [0064-65], where the voice conversation is converted to text), and wherein the conversation print defines speech-pattern indicia that includes frequency of a word chosen and used by the at least one known fraudster over a similar word chosen and used by another person (Claim 2, where the number of times a set of words or phrases are utilized is determined), and wherein the conversation print further defines speech-pattern indicia that includes one or more inflection patterns defined within the voice-based content (para [0030], where speaking behaviors and patterns including inflections are indicated in profiles for the callers),

generating a fraudster conversation template based, at least in part, upon the one or more fraudster commonalities (para [0030], where profiles for callers are created that indicate the speaking behavior).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlewski by using the inflection patterns of Chari (Chari para [0030]) in the voice prints of Pawlewski (Pawlewski para [0025]) by providing cognitive intelligence to detect voice fraud and authenticate callers (Chari para [0015]).
Rodriguez teaches:
wherein the one or more inflection patterns include a location of one or more inflections in one or more sentences (para [0025], where pronunciations differ depending on location in the sentence).
processing the plurality of fraudster conversation prints, including the one or more inflection patterns and the location of one or more inflections in one or more sentences, to identify one or more fraudster commonalities (para [0025], where the pronunciation of a word depending on location is checked as part of speaker verification); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlewski in view of Chari by using the inflection locations of Rodriguez (Rodriguez para [0025]) in determining the conversation print of Pawlewski in view of Chari (Pawlewski para [0033-35]), in order to verify the identity of a speaker by detecting falsification (Rodriguez para [0008]).

Regarding claim 9, Pawlewski in view of Chari and Rodriguez teaches:
The computer program product of claim 8 wherein the one or more fraudster commonalities includes one or more of:
one or more common stories (where another limitation is mapped); 
one or more common words (Pawlewski para [0029], where a fraudster uses common words); 
one or more common phrases (Pawlewski para [0029], where a fraudster uses common trigrams); 
one or more common talking points (where another limitation is mapped); and 
one or more common themes (where another limitation is mapped).  

Regarding claim 10, Pawlewski in view of Chari and Rodriguez teaches:
The computer program product of claim 9 wherein generating a fraudster conversation template based, at least in part, upon the one or more fraudster commonalities includes:
generating a fraudster conversation template based, at least in part, upon the one or more of: the one or more common stories, the one or more common words, the one or more common phrases, the one or more common talking points; and the one or more common themes (Pawlewski para [0033-35], where calls with similar word usage are grouped together, forming the conversation print).  

Regarding claim 12, Pawlewski in view of Chari and Rodriguez teaches:
The computer program product of claim 8 wherein each conversation print defines speech-pattern indicia that includes:
one or more accent patterns defined within the voice-based content (Chari para [0065], where the accents in the speech are determined).  

Regarding claim 13, Pawlewski in view of Chari and Rodriguez teaches:
The computer program product of claim 8 wherein each conversation print defines speech-pattern indicia that includes:
one or more pause patterns defined within the voice-based content (Chari para [0065], where length of pauses between words in the speech are determined).  

Regarding claim 14, Pawlewski in view of Chari and Rodriguez teaches:
The computer program product of claim 8 wherein each conversation print defines speech-pattern indicia that includes:
one or more word choice patterns defined within the voice-based content (Pawlewski para [0028-30], where the strings are analyzed for trigram similarities).

Regarding claim 15, Pawlewski teaches:
A computing system including a processor and memory configured to perform operations (para [0025-26], where processor and memory are included) comprising:
defining a conversation print for each of a plurality of known fraudsters, thus defining a plurality of fraudster conversation prints (para [0033-35], where calls with similar word usage are grouped together, forming the conversation print ), wherein the conversation print includes a text-based transcript of voice-based content received from at least one known fraudster of the plurality of known fraudsters (para [0020], where the calls are transcribed to a text transcript), and wherein the conversation print defines speech-pattern indicia that includes frequency of a word chosen and used by the at least one known fraudster over a similar word chosen and used by another person (para [0029-35], where the frequency of specific trigrams being used across multiple calls is recorded, and where 
processing the plurality of fraudster conversation prints, including the one or more inflection patterns and the location of one or more inflections in one or more sentences, to identify one or more fraudster commonalities (para [0036], [0063], where the calls are compared using speech patterns); and 
generating a fraudster conversation template based, at least in part, upon the one or more fraudster commonalities (para [0033-35], where calls with similar word usage are grouped together, forming the conversation print).  
Pawlewski does not teach:
and wherein the conversation print further defines speech-pattern indicia that includes one or more inflection patterns defined within the voice-based content, wherein the one or more inflection patterns include a location of one or more inflections in one or more sentences;
Chari teaches:
defining a conversation print for each of a plurality of known fraudsters, thus defining a plurality of fraudster conversation prints (para [0030], where profiles for callers are created that indicate the speaking behavior), wherein the conversation print includes a text-based transcript of voice-based content received from at least one known fraudster of the plurality of known fraudsters (para [0015], [0064-65], where the voice conversation is converted to text), and wherein the conversation print defines speech-pattern indicia that includes frequency of a word chosen and used by the at least one known fraudster over a similar word chosen and used by another person (Claim 2, where the number of times a set of words or phrases are utilized is determined), and wherein the conversation print further defines speech-pattern indicia that includes one or more inflection patterns defined within the voice-based content (para [0030], where speaking behaviors and patterns including inflections are indicated in profiles for the callers),

generating a fraudster conversation template based, at least in part, upon the one or more fraudster commonalities (para [0030], where profiles for callers are created that indicate the speaking behavior).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlewski by using the inflection patterns of Chari (Chari para [0030]) in the voice prints of Pawlewski (Pawlewski para [0025]) by providing cognitive intelligence to detect voice fraud and authenticate callers (Chari para [0015]).
Rodriguez teaches:
wherein the one or more inflection patterns include a location of one or more inflections in one or more sentences (para [0025], where pronunciations differ depending on location in the sentence).
processing the plurality of fraudster conversation prints, including the one or more inflection patterns and the location of one or more inflections in one or more sentences, to identify one or more fraudster commonalities (para [0025], where the pronunciation of a word depending on location is checked as part of speaker verification); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pawlewski in view of Chari by using the inflection locations of Rodriguez (Rodriguez para [0025]) in determining the conversation print of Pawlewski in view of Chari (Pawlewski para [0033-35]), in order to verify the identity of a speaker by detecting falsification (Rodriguez para [0008]).

Regarding claim 16, Pawlewski in view of Chari and Rodriguez teaches:
The computing system of claim 15 wherein the one or more fraudster commonalities includes one or more of:
one or more common stories (where another limitation is mapped); 
one or more common words (Pawlewski para [0029], where a fraudster uses common words); 
one or more common phrases (Pawlewski para [0029], where a fraudster uses common trigrams); 
one or more common talking points (where another limitation is mapped); and 
one or more common themes (where another limitation is mapped).  

Regarding claim 17, Pawlewski in view of Chari and Rodriguez teaches:
The computing system of claim 16 wherein generating a fraudster conversation template based, at least in part, upon the one or more fraudster commonalities includes:
generating a fraudster conversation template based, at least in part, upon the one or more of: the one or more common stories, the one or more common words, the one or more common phrases, the one or more common talking points; and the one or more common themes (Pawlewski para [0033-35], where calls with similar word usage are grouped together, forming the conversation print).  

Regarding claim 19, Pawlewski in view of Chari and Rodriguez teaches:
The computing system of claim 15 wherein each conversation print defines speech- pattern indicia that includes:
one or more accent patterns defined within the voice-based content (Chari para [0065], where the accents in the speech are determined).  

Regarding claim 20, Pawlewski in view of Chari and Rodriguez teaches:
The computing system of claim 15 wherein each conversation print defines speech- pattern indicia that includes:
one or more pause patterns defined within the voice-based content (Chari para [0065], where length of pauses between words in the speech are determined).  

Regarding claim 21, Pawlewski in view of Chari and Rodriguez teaches:
The computing system of claim 15 wherein each conversation print defines speech- pattern indicia that includes:
one or more word choice patterns defined within the voice-based content (Pawlewski para [0028-30], where the strings are analyzed for trigram similarities).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0071206 A1 para [0037], where frequency of certain words and phrases, accents, and pronunciation of words are documented; US 2019/0207975 A1 para [0101], where certain vernacular word usage is compared to a user profile as a security challenge; US 9,641,680 B1 col. 11 line 42 – col. 12 line 4, where speech patterns and rhythms of a user’s voice, as well as uncommonly used words are used as part of a voice fingerprint; and US 2016/0371477 A1 para [0088], where inflection of a voice is used for authentication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658